Citation Nr: 0424148	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for post-operative residuals from a rat bite injury of the 
right hand.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a post-operative groin flap revision.  

(The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) will be 
the subject of a separate decision of the Board of Veterans' 
Appeals).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision, which 
granted the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a right hand condition with a 40 
percent rating, and a groin condition with a 0 percent 
(noncompensable) rating, the effective date of these 
decisions was August 25, 1994.  In May 2003, the evaluation 
for post-operative groin flap revision residuals was raised 
to 10 percent, effective August 25, 1994.  

Hearings were held at the RO in December 2000 and March 2004, 
before Veterans Law Judges who are signatories to this 
decision.  The Veterans Law Judges were designated by the 
Board's Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of all hearing 
testimony has been associated with the claims file.  

During the March 2004 hearing, the veteran noted that he was 
also claiming compensation for injuries to the right lower 
extremity, which he maintained were sustained secondary to 
the post-operative groin flap revision scar.  As a result, 
the informal claim is referred to the RO for initial 
adjudication.  His testimony also appears to raise the issue 
of entitlement to special monthly compensation for loss of 
use of the right hand.  This issue is also referred to the 
RO.

The Board remanded the claims on appeal in December 1999 and 
again in March 2001 for additional development.  The case was 
returned to the Board in June 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The post-operative residuals of a rat bite injury of the 
right hand are manifested by severe injury to Muscle Group 
VII; complete paralysis of the ulnar nerve of the right hand 
has not been demonstrated.  

3.  The veteran's post-operative groin flap revision is 
manifested by a superficial scar with mildly decreased 
sensation and subjective complaints of pain, but there are no 
signs of disfigurement, limitation of motion, or other 
functional limitations secondary to the scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for post-operative residuals from a rat bite injury 
of the right hand have not been met at any time since the 
effective date of the grant of compensation.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.73, 4.124a, Diagnostic Code 5307 (2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a post-operative groin flap revision have not 
been met at any time since the effective date of the grant of 
compensation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Codes 7803, 7804, 7805 (2002); 38 
C.F.R. 4.118 Diagnostic Codes 7802-7805(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in April 2001, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claim for increase.

The April 2001 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

In Pelegrini, the majority provided a remedy in the case of 
delayed notice, which consisted of remanding the case so that 
VA could provide the necessary notice.  Here, the veteran 
received that remedy when the Board remanded his claim in 
March 2001 to ensure that notice was provided, and a VCAA 
notice letter was subsequently issued.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  

I.  Factual Background

A March 1992 VA medical record reflects that the veteran was 
seen for a rat bite to his right index finger.  He reported 
increased swelling of his right hand and right forearm the 
day after medical treatment in the emergency room.  He 
complained of fevers and chills.  On physical examination, 
his right hand had swelling, pain and warmth with swollen 
fingers.  The diagnosis was cellulitis of the right forearm.  
He was admitted to the hospital for hand surgery.  

An April 1992 VA hospital operative report shows that the 
veteran underwent an unroofing, incision and drainage of 
right hand cellulitis with exposure of right first metacarpal 
phalangeal joint of the right hand.  It was noted that the 
veteran tolerated the procedure well, without any 
complications.  

A VA hospital record dated two weeks later in April 1992 
shows that the veteran underwent debridement of the right 
dorsal hand secondary to the rat bite of the dorsum of the 
right hand.  No complications were noted.  

A VA hospital record dated later in April 1992 shows that the 
veteran was status post rat bite to the dorsum of his right 
hand and status post excision, drainage and debridement upon 
several occasions.  It was noted that he had a large 
granulating bed over the dorsum of his right hand but had 
exposed extensor tendon to the right index finger which 
required coverage.  He underwent a first stage groin flap re-
coverage of the right hand dorsum.  

A May 1992 VA hospital record shows that the veteran's 
preoperative diagnosis was open wound dorsum of right hand, 
status post groin flap.  The veteran underwent a revision and 
inset of groin flap.  

A summary of VA hospitalization from March to May 1992 
essentially reflects treatment for the rat bite of the 
veteran's right hand.  It was noted that he underwent 
incision and drainage of cellulitis of the right hand; 
debridement of necrotic tissue of the right hand; groin 
muscle flap to right hand, and division of right hand flap 
pedicle.  Initially, the wound began to heal nicely following 
occupational and rehabilitation treatment.  

Following the right hand muscle flap procedure, the veteran 
developed blisters and ischemia on the ulnar aspect of the 
muscle flap.  The veteran's flap continued to have a dusky 
appearance and necrotic area and finally he was taken to the 
operating room in May 1992 for a takedown of the hand flap 
and necrotic area.  Postoperatively, the veteran continued 
occupational therapy and was eventually discharged.  

VA hospital records dated in July 1992 reflect that the 
veteran had developed two small areas of necrosis on his 
right hand flap which required defatting.  He also had a scar 
which was somewhat hypertrophic in the right groin.  He 
underwent excision of necrotic areas of the right hand graft 
with defatting and closure and revision of right groin scar.  
The veteran tolerated the procedure well.  

Correspondence from the VA Office of District Counsel to the 
General Accounting Office dated in August 1994 notes that a 
voucher for payment under the Federal Tort Claims Act was 
approved for the veteran.  It was noted that his Federal Tort 
Claim arose as a result of alleged negligent medical, 
surgical and other follow up care rendered in connection with 
his rat bite to the right hand.  It was noted that the 
veteran alleged injuries, including residual neurological and 
orthopedic problems, such as swelling, discoloration, 
deformity, scarring and diminished use of the right hand.  

A private operative report dated in March 1996, notes the 
history of a severe rat bite to his right hand several years 
earlier, resulting in a prolonged hospitalization, extensive 
infection, loss of soft tissue and skin necessitating a flap 
to the dorsal aspect of his hand.  It was noted that the flap 
extended into the first web space and on the volar ulnar 
aspect of the finger.  It was also noted that he had 
developed a severe contracture.  During the current 
hospitalization he underwent release of the scar contracture 
at the first dorsal interosseus, capuslectomy of the 
metacarpophelangeal joint of the index finger, and multiple 
Z-plasties to the right first web space.  

A November 1996 private medical record reflects that 
following a groin flap which was quite bulky, the veteran was 
seen with marked adduction contracture of the first web space 
and scar contractions along the margin of the flap.  It was 
noted that the scar contractions were released, the first web 
space released, capsulectomies of the carpal metacarpal joint 
and an adductor release to abduct the thumb.  It was noted 
that he tolerated the procedures well and  his wounds healed 
satisfactorily with significantly improved function.  Due to 
the bulky flap over the dorsal aspect of the right hand which 
was interfering with functioning, a defatting of one-half of 
the pedicle flap was indicated.  The post-operative diagnosis 
was status post pedicle flap with bulky flap, first web space 
and dorsum of the right hand.  

In a July 1997 private medical report, it was noted that the 
wounds from the first stage of defatting the pedicle flap on 
the dorsal aspect of the dorsal right hand and index finger 
had healed with circulation readjusted.  The veteran was seen 
for the second stage of defatting of the right hand pedicle 
flap.  A July 1997 pathology report noted that excision of 
skin and fat from the right hand showed fragments of 
hyperkeratotic skin with mild focal chronic dermatitis.  

In an August 1998 rating decision the RO awarded temporary 
total ratings for convalescence from November 5 to December 
31, 1996 and from July 15 to August 31, 1997.  See 38 C.F.R. 
§ 4.30 (2003).

On VA examination in March 1999, the veteran related the 
history of revision procedures on his right hand with 
therapy.  He related that his right hand essentially had no 
feeling in the thumb, index finger, and middle finger.  On 
the current examination he had a contracture of the right 
index finger with only about 10 to 20 percent movement.  He 
was currently on no treatment for the disorder.  He stated 
that during cold weather, he had even worse movement.  He 
complained of numbness of the right middle finger that went 
across the thumb.  The veteran related that he had no feeling 
in the right groin from the center of the back to the center 
of the mid groin area where musculature was removed.  He said 
that he had no feeling two inches above or below the scar 
line.  

The examiner remarked that color photographs showed in the 
area where he had the skin flap placed, an irregularly shaped 
scar over the right hand was shown which was hyperpigmented.  
It was noted that the veteran was right hand dominant.  The 
examiner indicated that there was no movement of the right 
index finger and it was held in about 45 degrees of flexion 
at the metacarpal phalangeal joint.  The scar was well healed 
with no ulceration or breakdown.  The texture was firm with 
no edema or keloid formation.  The veteran was unable to make 
a fist or flex the finger.  The veteran's hand strength was 
normal with the other fingers.  He was able to grip the hand 
except with the index finger on the right.  

The examiner also noted that there was a scar measuring about 
34 cm. in length that went from around the area of the groin 
to around the buttocks on the right side.  It was noted that 
there was decreased sensation to light touch around the scar.  
The scar was well healed with no disfigurement.  No 
tenderness or adherence was shown.  Mild hyperpigmentation 
was noted.  No underlying tissue loss, limitation of 
function, inflammation, edema or keloid formation was shown.  

The diagnosis included post-operative residuals of rat bite 
injury of the right hand; post-operative groin flap revision, 
and healed fracture of shaft of right metacarpal by X-ray.  
The examiner noted that the veteran was able to grasp, though 
with some difficulty, using the right hand but he could not 
use the right index finger.  It was noted that he was able to 
do things such as pulling, pushing, twisting, writing and 
touching but without the use of his right index finger.  The 
examiner stated that the veteran had an obvious disability 
due to his inability to use his right index finger.  

VA medical records dated from September 1999 to May 2001 
generally show treatment for a variety of non-service-
connected disorders.  A December 1999 record notes that the 
veteran was seen complaining of pain with no sensation in the 
right groin area.  It was noted that the veteran had 
extensive surgical scarring with possible post-inflammatory 
mass in the right inguinal region.  

An October 2000 record shows that the veteran reported 
itchiness underneath the skin grafts in the right hand and 
right inguinal areas.  An April 2001 record notes that the 
veteran was seen complaining of right groin pain in the area 
of the skin graft taken in 1992.  He stated that the 
discomfort had been going on for some time.  On physical 
examination, a small inguinal hernia, reducible was observed 
on the right side.  An abdominal examination was normal.  
Operative intervention would be considered depending on the 
stability of other diagnoses.  A May 2001 record notes that 
the veteran had a chronic inability to completely extend his 
index finger following the right hand flap surgical repair.

At the December 2000 hearing the veteran testified that he 
was receiving no current treatment for his right hand 
disability, but that he continued to experience pain, loss of 
sensation and itching at the site of the right hand surgery.  
He also demonstrated that he had difficulty picking up 
objects with his right hand.  He further testified that his 
surgery scar was painful and he experienced irritation at the 
site from clothing.

On VA examination in March 2003, the veteran reported that 
his current symptoms were constant, and included severe 
muscle disability; contracture of the right first web space, 
and reduced sensation in the groin area.  He stated that he 
was unable to perform minimum tasks.  The veteran reported 
throbbing pain in the right hand.  He also noted numbness and 
pain in the right groin area.  He stated that he was able to 
walk, shower and dress himself but had difficulty with 
vacuuming, gardening or pushing a lawnmower.  

On physical examination, it was noted that he had a scar on 
the dorsum of his right hand and right index finger which was 
square shaped, measuring 8 cm in greatest dimension.  The 
scar was mildly hyperpigmented with mild decreased sensation 
to light touch.  The scar was non-tender to touch with no 
keloid formation or ulceration.  The veteran also had a scar 
which extended around the right inguinal area, measuring 3 cm 
which was mildly hyperpigmented and non-tender with no 
adherence, keloid formation, or ulceration.  The veteran had 
a mild decline in light touch sensation over his inguinal 
scar.  The veteran's hand strength on the right side was 
mildly decreased due to the contracture of his right index 
finger.  No atrophy, swelling, or other deformity was shown 
except for the contracture deformity on the right index 
finger.  The right index finger was ankylosed at 35 degrees 
of flexion at the metacarpophalangeal joints.  Right index 
finger proximal interphalangeal joint range of motion was 
ankylosed at 30 degrees of flexion.  The right index finger 
distal interphalangeal joint flexion was 30 degrees.  The 
range of motion of the right index finger was limited due to 
stiffness, pain, and weakness noted at limits of motion.  

Range of  motion of the right middle finger at the 
metacarpophalangeal joint was 80 degrees.  Proximal 
interphalangeal flexion was 100 degrees and distal 
interphalangeal joint flexion was 90 degrees.  Range of 
motion of the right middle finger was limited due to 
stiffness.  No pain, weakness, fatigability, lack of 
endurance or incoordination on movement was shown.  Motor 
strength of the upper extremities was normal.  Light touch 
sensory function in the area of the flap insertion over the 
dorsal aspect of the right hand and right inguinal area was 
mildly decreased.  The examiner found no evidence of complete 
or partial paralysis of the peripheral nerves.  

The diagnoses include post-operative residuals from a rat 
bite to the right hand and post-operative right groin flap 
revision.  The examiner indicated that the veteran right hand 
condition results in difficulty performing activities such as 
grasping, pushing and holding when using his right hand due 
the contracture of the right index finger.  

A March 2003 addendum to the VA examination report notes that 
examination confirmed significant ankylosis of the right 
index finger due to a contracture deformity, and some mild 
limitation of motion of the right middle finger due to the 
scarring and pain.  The examiner indicated that the distance 
between the right index finger and the median transverse fold 
of the right hand was 2 inches.  The examiner related that 
although there was diminished sensation over the right hand 
scar and the scar on the right inguinal area, no impairment 
or neurological disability was shown on examination.  No 
complete or partial paralysis was shown.  The examiner also 
noted that no "griffin claw" deformity was demonstrated.  
The examiner found that there was no objective evidence of 
limitation of function due to the scar on the right groin.  
The examiner stated that the veteran's inguinal scar was 
superficial, not poorly nourished, and was without ulceration 
or tenderness.  The examiner indicated that the veteran was 
limited from maintaining employment which required heavy 
lifting of more than 45 pounds due to weakness.  Assembling 
parts, packaging and keyboarding were also difficult tasks 
for him due to limitation of motion of the right index and 
right middle fingers due to pain.  

At the March 2004 hearing the veteran testified that his 
injuries caused him to need assistance preparing meals, 
cleaning, and getting to and from doctor visits.  He 
maintained that he had no use of his right hand.  He related 
that he had been unemployed since 1989, but had formerly been 
employed as a medical claims examiner.  He reported that this 
employment required a lot of typing, and asserted that since 
he was right handed, he could no longer type.  He further 
testified that he had no feeling in his groin scar.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
has not explicitly held that its holdings in Francisco and 
Fenderson apply where compensation is being paid under the 
provisions of 38 U.S.C.A. § 1151.  However, since that 
statute provides for payment "in the same manner" as if 
service connected, it follows that Fenderson and Francisco 
would apply to benefits paid under § 1151.

A.  Post-operative residuals of right hand injury

The current 40 percent rating has been assigned under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307.  That 
evaluation is the maximum under that diagnostic code.  The 
evaluation contemplates a severe injury to Muscle Group VII, 
which controls flexion of the major wrist and hand.  The 
veteran is right hand dominant.  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2003).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

Diagnostic Codes 5308 and 5309 provide evaluations for 
injuries to other muscle groups of the hand but provide a 
maximum evaluation of 30 percent.  38 C.F.R. § 4.73, 
Diagnostic Codes 5308, 5309.

The veteran's disability could also be rated on the basis of 
limitation of motion or amputation of individual fingers.  
Although the veteran has reported that his disability 
involves three or more fingers of the right hand, 
examinations and surgery reports describe disability mainly 
in the index finger with some minor involvement of the middle 
finger.  Even if this disability were to be rated as 
amputation of both fingers, the rating schedule provides no 
more than a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5146-5148 (2002 & 2003).

Medical records and examination reports have shown that there 
was mildly decreased sensation in the right hand scar to 
light touch.  However, the scar was non-tender to touch with 
no pain.  Further, the provisions of 38 C.F.R. § 4.56 make 
clear that the scar manifestations are contemplated in the 40 
percent rating for muscle injury.  Therefore, the criteria 
for separate compensable ratings for a scar have not been 
met.  

The Board has also considered the veteran's claim for a 
higher rating in the context of Diagnostic Code 8516.  

Under Diagnostic Code 8516, severe incomplete paralysis of 
the ulnar nerve on the major side is rated 40 percent 
disabling.  A 60 percent rating is assigned for complete 
paralysis of the ulnar nerve on the major side with 
manifestations such as "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers cannot spread the fingers (or reverse), 
inability to adduct the thumb; or flexion of the wrist is 
weakened.  

In this case, the medical evidence of record, including the 
2003 VA examination shows that while the veteran's right hand 
disability is manifested by mildly decreased sensation, 
complete paralysis has not been shown.  

The 2003 examiner specifically found that there was no 
"griffin claw" deformity.  Even before the series of 
corrective surgeries, the veteran's contracture was not 
reported to involve the ring and little fingers.  The veteran 
was able to spread his fingers except for the limitation 
noted on the right index and middle finger due to stiffness.  
There have been no reports of involvement of the thumb or 
wrist.  Thus, a higher evaluation under Diagnostic Code 8516 
is not warranted.  

Accordingly, the Board finds that the post-operative 
residuals of a rat bite to the right hand have not met the 
criteria for an evaluation in excess of 40 percent during any 
period since the effective date of the grant of compensation.  
Fenderson.  Since the preponderance of the evidence is 
against the veteran's claim, it is denied.  

B.  Post-operative right groin flap revision

The veteran's post operative right groin flap revision 
residuals are currently rated 10 percent disabling pursuant 
to 38 C.F.R. §  4.118, Diagnostic Code 7804 and 7805 for 
rating scars.  The Board notes that the rating criteria for 
evaluating skin disorders were changed, effective August 30, 
2002.  In the May 2003 supplemental statement of the case, 
the veteran was advised of the new rating criteria.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).  

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  Accordingly, the Board has considered the new 
rating criteria for evaluation of scars since its effective 
date of August 30, 2002.

The RO considered the veteran's disability rating under both 
the old and new rating criteria.

Under the old criteria of Diagnostic Code 7804, a maximum 10 
percent rating is assigned for superficial tender scars that 
are painful on objective demonstration.  Mild decrease in 
sensation to light touch and subjective complaints of pain 
have been clinically noted.   No disturbance of skin texture 
or underlying soft tissue damage has been noted.  

Clinical evaluations and examinations have described a scar 
that is stable and superficial rather than deep or unstable.  
No underlying soft tissue damage or frequent loss of covering 
of skin over the scarring has been reported.  

Since the veteran is in receipt of the maximum schedular 
rating under Diagnostic Code 7804, the Board must consider 
other potentially applicable diagnostic codes under which the 
veteran may be entitled to a rating in excess of 10 percent.  

The veteran's scar is not on his head, not due to burns, and 
not poorly nourished with ulceration, so the only two 
potentially applicable codes are Diagnostic Codes 7804 (as 
discussed above) and 7805 (scars, other).  

Under Diagnostic Code 7805, scars may be rated on limitation 
on function of the part affected.  However, in this case, the 
2003 VA examiner specifically found that no limitation in 
function or movement was clinically demonstrated as secondary 
to the right groin scar.  No limitation of function was noted 
in the earlier treatment and examination reports.

Under the new rating criteria of Diagnostic Code 7804, a 10 
percent rating is assigned for superficial scars that are 
painful on examination.  A note under this Code provision 
indicates that a superficial scar is now defined as one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).  

The new rating criteria for evaluating skin disorders define 
a "deep scar" is one associated with underlying soft tissue 
damage.  Deep scars involving an area other than the head, 
face, or neck that cause limited motion are evaluated under 
Diagnostic Code 7801, which prescribes a 10 percent rating 
for an area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent rating is assigned for scars 
covering an area or areas exceeding 12 square inches (77 
square centimeters).  38 C.F.R. § 4.71a, Diagnostic Code 7801 
(2003).  

The medical evidence of record does not show that the right 
inguinal scar is deep.  On both the 1999 and 2003 VA 
examinations the scar was described as non-adherent to 
underlying tissue.  Since the scar does not involve areas 
underlying the soft tissue, a higher rating under Diagnostic 
Code 7801 is not warranted.  

Thus, under either the old or amended diagnostic codes, the 
veteran's post-operative groin flap revision scar does not 
meet the criteria for an evaluation in excess of 10 percent 
for any period since the effective date of the grant of 
compensation.  Since the preponderance of the evidence is 
against the veteran's claim, it is denied.  


C. Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b) (2003), in 
exceptional cases, an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The RO considered entitlement 
to an extraschedular rating in its statement of the case 
issued in May 1997.  

The veteran underwent several surgeries, apparently as an 
outpatient, but has not required hospitalization for the 
disabilities at issue in this appeal since at least 1997.  
Therefore, the Board does not find that his hand or groin 
disabilities have required frequent periods of 
hospitalization.  

The veteran has testified to his belief that his right hand 
disability would preclude him from returning to his former 
employment, and the most recent VA examiner noted that the 
right hand disability would make keyboarding difficult.  
However, since the veteran has not been employed since before 
the right hand injury, there is no showing that the right 
hand disability and the associated right groin scar, have 
caused interference with any current employment.  Therefore, 
the Board finds that referral of this case for consideration 
of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
post-operative residuals from a rat bite injury of the right 
hand is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a post-operative groin flap revision is denied.  



			
      MARK D. HINDIN                                           
C. W. SYMANSKI      
            Veterans Law Judge,                                     
Veterans Law Judge, 
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



                         
______________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



